Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                         Main Document    Page 1 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                         Main Document    Page 2 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                         Main Document    Page 3 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                         Main Document    Page 4 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                         Main Document    Page 5 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                         Main Document    Page 6 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                         Main Document    Page 7 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                         Main Document    Page 8 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                         Main Document    Page 9 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                        Main Document     Page 10 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                        Main Document     Page 11 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                        Main Document     Page 12 of 13
Case 16-11036-1-rel   Doc 140 Filed 12/23/19 Entered 12/23/19 15:55:33   Desc
                        Main Document     Page 13 of 13
